Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 05/20/2020 has been entered. Specification has been reviewed and accepted.
Response to Arguments
Applicant's arguments filed 11/09/2022 have been carefully and fully considered. With respect to applicant’s argument of the remarks on the USC 102 rejection which recites:

“With regard to the claimed grouping of the different milling depths, the Office cites to paragraph [0147] of Willis in support of the rejection. But this portion of Willis is describing the processing of a level-set representation of a 3D shape, which is a boundary-based representation, not a density-based representation, as claimed. In response to this point made by Mr. Hunter during the interview, Examiner Follansbee noted paragraph [0079] of Willis, which states: "One or more design criteria can include a setup for physical simulation, e.g., densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed." However, this is clearly referring to the number of elements to use for a given volume in a finite element analysis (FEA) process during physical simulation, and provides no reason to modify a projection method used with level-set voxel grids (a boundary- based model used for shape and/or topology optimization) to somehow apply to a density-based model used for shape and/or topology optimization.”

Examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, applicant’s arguments are not found persuasive. Examiner notes Willis [0079] discloses “one or more design criteria can include a setup for physical simulation, e.g., densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed”

“Further, the rejection of this claim limitation was briefly discussed during the telephone interview, and Examiner Follansbee suggested that the rejection was based on a "broadest reasonable interpretation" that the recited "milling depths" could read on positive and negative milling directions. Regarding this point, it is respectfully noted that such an interpretation is not reasonable since the claim itself recites both "milling depths" and "milling direction", and such a reading of the claim would thus cover grouping different milling directions "into respective ones of three or more discrete layers, each of the three or more discrete layers being perpendicular to the milling direction of the 2.5-axis subtractive manufacturing process[.]" While it is acknowledged that different milling directions can include both a positive milling direction and a negative milling direction, which are parallel with each other, in order to group milling directions into three or more height layers, there must be at least three milling directions. Thus, at least one milling direction would no longer have a discrete height layer that is "perpendicular to the milling direction of the 2.5-axis subtractive manufacturing process," as required by the claim.”

Examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, applicant’s arguments are not found persuasive. Examiner notes that there is nothing in the claimed language explicitly saying that the milling direction cannot be a milling depth. Additionally, Willis discloses 3 milling directions, Fig. 3C -Z, +Y, and +Z, associated with 3 or more milling depths, as shown by Willis [0134] milling height layer positions, [0136] where the 3D mesh model 1100 has height levels L0, L1, L2, [0147] The deepest layer (L2 in this example) can then be determined, as indicated in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4, 5, 9, 10, 12, 16, 17, 19 and 23  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willis et al. (US20200151286A1, herein Willis).

Regarding claim 1, Willis teaches A method comprising: obtaining a design space for a modeled object, for which a corresponding physical structure is to be manufactured using a 2.5-axis subtractive manufacturing process ([0007] a design space for an object to be manufactured and one or more design criteria including at least one manufacturability constraint for the object, [0006] where the three-dimensional (3D) models of the physical structures are produced so as to facilitate manufacturing of the physical structures using 2.5-axis subtractive manufacturing systems), one or more design criteria for the modeled object, and one or more in-use cases for the physical structure ([0007] one or more design criteria including at least one manufacturability constraint for the object; performing, by the computer aided design program, a boundary-based generative design process to produce a generative model for the object using the one or more design criteria) iteratively modifying a generatively designed three dimensional shape of the modeled object in the design space in accordance with the one or more design criteria and the one or more in-use cases ([0007] wherein the at least one manufacturability constraint causes at least one shape derivative used during the boundary-based generative design process to guide shape changes for the generative model toward discrete height layers corresponding to a 2.5-axis subtractive manufacturing process, [0009] performing the boundary-based generative design process can include iteratively modifying the one or more outer shapes of the three dimensional topology for the object), wherein the iteratively modifying employs a density-based representation of the generatively designed three dimensional shape of the modeled object ([0085] two or more 3D models resulting from the generative design process (e.g., the process of iteratively modifying outer shape(s) of the 3D topology), [0072] There are two primary categories of topology optimization, density-based approaches and boundary-based approaches. Density-based approaches discretize the volume of the part, and assign a density to each discrete cell, [0079] densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed), and the iteratively modifying comprises adjusting the density-based representation of the generatively designed three dimensional shape ([0085] two or more 3D models resulting from the generative design process (e.g., the process of iteratively modifying outer shape(s) of the 3D topology), [0072] There are two primary categories of topology optimization, density-based approaches and boundary-based approaches. Density-based approaches discretize the volume of the part, and assign a density to each discrete cell, [0079] densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed) in accordance with a milling direction of the 2.5-axis subtractive manufacturing process in at least two iterations of the iteratively modifying ([0008] The at least one shape derivative used during the boundary-based generative design process can guide the shape changes for the generative model toward side walls for the discrete height layers that are parallel to a milling direction of the 2.5-axis subtractive manufacturing process. The design space can include a bounding volume containing an initial specification of one or more outer shapes of the three dimensional topology for the object, and performing the boundary-based generative design process can include extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in the milling direction, [0009] extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in each of the two or more milling directions, thereby forming two or more sets of one or more extended shapes), the adjusting comprising collecting different milling depths associated with different subsets of individual elements in the density-based representation of the generatively designed three dimensional shape ([0169] The obtaining 1200 can include the generative design process itself, … the input to the conversion process can include depth map output from a machine learning (ML), [0134] the obtaining 1010 can also include receiving or determining other information associated the object to be manufactured and thus the first 3D model, such as one or more milling directions for the 2.5-axis subtractive manufacturing process, B-Rep bodies for one or more preserve regions and potentially one or more obstacle regions (sub-spaces to be excluded from the design space or optimization domain of the generative design process), milling height layer positions, and at least one milling tool radius, [0079] densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed), grouping the different milling depths into respective ones of three or more discrete layers ([0136] where the 3D mesh model 1100 has height levels L0, L1, L2,  [0147] This is to demonstrate that it can be better to analyze groups of layers rather than one layer at a time. The “stock” contour 1120B, which is the outermost contour of the whole solid, can be extracted by applying the projection method to the whole solid with respect to the milling direction 1122. The deepest layer (L2 in this example) can then be determined, and the solid volume 1120C that lies above L2, with respect to the milling direction 1122, can be identified. The level-set projection method can then be perform to extract the contour for this <L2 region 1120C. This process can then be repeated for the <L1 region, and in general one can continue moving up the layers until one has extracted polyline contours for each layer, [0007] generative model toward discrete height layers corresponding to a 2.5-axis subtractive manufacturing process), each of the three or more discrete layers being perpendicular to the milling direction of the 2.5-axis subtractive manufacturing process ([0141]  FIG. 11B shows an example of resampling a level-set representation of an object to produce a polyline matching a current layer contour of the object at a slice plane, which is perpendicular to a milling direction to be used in the 2.5-axis subtractive manufacturing process, [0007] generative model toward discrete height layers corresponding to a 2.5-axis subtractive manufacturing process), and changing density values for at least a portion of the individual elements in the density-based representation ([0085] two or more 3D models resulting from the generative design process (e.g., the process of iteratively modifying outer shape(s) of the 3D topology), [0072] There are two primary categories of topology optimization, density-based approaches and boundary-based approaches. Density-based approaches discretize the volume of the part, and assign a density to each discrete cell, [0079] densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed) such that a single milling depth is produced for each of the three or more discrete layers ([0093]  FIG. 3A shows a graphical representation of an example of a design outcome with a single milling direction (+Z). FIG. 3A shows both a perspective view 310 and a perspective cutaway view 312 of the same 3D model to be manufactured. A single milling direction (+Z) can produce a region 314 in the middle of the stock. FIG. 3B shows a graphical representation of an example of a design outcome with two opposing milling directions (−Z, +Z), [0136] where the 3D mesh model 1100 has height levels L0, L1, L2, ), and providing the generatively designed three dimensional shape of the modeled object for use in manufacturing the physical structure using one or more computer-controlled manufacturing systems that employ the 2.5-axis subtractive manufacturing process ([0082] generative design output to form a final, acceptable 3D model of an object, and (2) control functions for providing the generatively designed 3D model for use in manufacturing a physical structure corresponding to the object, [0088] the goal is to produce a 3D model of an object that facilitates 2.5-axis subtractive manufacturing of the object.).

Regarding claim 4, Willis teaches The method of claim 1, wherein the iteratively modifying comprises, in the at least two iterations ([0009] performing the boundary-based generative design process can include iteratively modifying the one or more outer shapes of the three dimensional topology for the object) : performing numerical simulation of the modeled object in accordance with a current version of the three dimensional shape and the one or more in-use cases to produce a current numerical assessment of a physical response of the modeled object ([0009] Each iteration can include: performing physical simulation of the object to produce a physical assessment of a current iteration of the one or more outer shapes of the three dimensional topology for the object) ; calculating sensitivity analysis data based on the current numerical assessment of the physical response of the modeled object and in accordance with the milling direction of the 2.5-axis subtractive manufacturing process ([0013] The analysis of trade-offs is based at least in part on the variations in the discrete height layers, the milling directions, or both, [0123] a single set-up can generate a very large number of design outcomes and possibly the corresponding tradeoff analysis, [0009] computing shape change velocities for the one or more outer shapes of the three dimensional topology in the current iteration in accordance with the physical assessment and the at least one shape derivative, [0008] The at least one shape derivative used during the boundary-based generative design process can guide the shape changes for the generative model toward side walls for the discrete height layers that are parallel to a milling direction of the 2.5-axis subtractive manufacturing process. The design space can include a bounding volume containing an initial specification of one or more outer shapes of the three dimensional topology for the object, and performing the boundary-based generative design process can include extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in the milling direction, [0009] extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in each of the two or more milling directions, thereby forming two or more sets of one or more extended shapes) ; calling density-based topology optimization code with input comprising the current numerical assessment of the physical response and the sensitivity analysis data, to improve the density-based representation of the generatively designed three dimensional shape with respect to the one or more design criteria; performing the adjusting of the density-based representation ([0013] The analysis of trade-offs is based at least in part on the variations in the discrete height layers, the milling directions, or both, [0123] a single set-up can generate a very large number of design outcomes and possibly the corresponding tradeoff analysis [0023] program code that causes the one or more data processing apparatus to modify at least one of the smooth curves to facilitate the 2.5-axis subtractive manufacturing process, [0009] updating the one or more outer shapes of the three dimensional topology for the object using the shape change velocities; extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in each of the two or more milling directions, thereby forming two or more sets of one or more extended shapes; and changing the one or more outer shapes to be a Boolean intersection of the two or more sets of one or more extended shapes for a next iteration, [0085] two or more 3D models resulting from the generative design process (e.g., the process of iteratively modifying outer shape(s) of the 3D topology), [0072] There are two primary categories of topology optimization, density-based approaches and boundary-based approaches. Density-based approaches discretize the volume of the part, and assign a density to each discrete cell, [0079] densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed),  in accordance with the milling direction of the 2.5-axis subtractive manufacturing process ; and iterating until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use cases  ([0008] The at least one shape derivative used during the boundary-based generative design process can guide the shape changes for the generative model toward side walls for the discrete height layers that are parallel to a milling direction of the 2.5-axis subtractive manufacturing process. The design space can include a bounding volume containing an initial specification of one or more outer shapes of the three dimensional topology for the object, and performing the boundary-based generative design process can include extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in the milling direction, [0009] extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in each of the two or more milling directions, thereby forming two or more sets of one or more extended shapes, [0198] the algorithm can fill such gaps using a variety of solutions, such as by using the reference profile, extending and intersecting the curves, or adding a segment. Another issue in curve alignment is the creation of self-intersecting profiles, i.e., when modifying a curve, it is possible to make it intersect itself or intersect other curves. FIG. 15E shows an example of this problem and the solution based on curve trim).

Regarding claim 5, Willis teaches The method of claim 4, wherein the density-based topology optimization code ([0023] program code that causes the one or more data processing apparatus to modify at least one of the smooth curves to facilitate the 2.5-axis subtractive manufacturing process)   implements a Solid Isotropic Material ([0078] a solid block of stock material, [0123] For example, the same set-up can be used to design generative models for different materials, such as, aluminum or copper ) with Penalization method of topology optimization ([0106] A penalty term is defined to penalize part shapes that do not conform to the 2.5-axis constraints. Given a set of discrete height layers G, a penalty function for each point on the surface is formed as a product of exponentials, [0008] boundary-based generative design process can employ a level-set method of topology optimization )  .

Regarding claim 9, Willis teaches The method of claim 1, wherein the providing comprises: generating toolpath specifications for a subtractive manufacturing machine, in accordance with the 2.5-axis subtractive manufacturing process, using the generatively designed three dimensional shape of the modeled object; and manufacturing at least a portion of the physical structure, or a mold for the physical structure, with the subtractive manufacturing machine using the toolpath specifications ([0012] generating toolpath specifications for a 2.5-axis subtractive manufacturing machine using the three dimensional model; and manufacturing at least a portion of the physical structure corresponding to the object, or a mold for the physical structure, with the 2.5-axis subtractive manufacturing machine using the toolpath specifications) .

Regarding claim 10, Willis teaches A system comprising: a non-transitory storage medium having instructions of a computer aided design program stored thereon ([0013] a non-transitory storage medium having instructions of a computer aided design program stored thereon) ; and one or more data processing apparatus configured to run the instructions of the computer aided design program ([0013] one or more data processing apparatus configured to run the instructions of the computer aided design program) to cause the one or more data processing apparatus to obtain a design space for a modeled object, for which a corresponding physical structure is to be manufactured using a 2.5-axis subtractive manufacturing process ([0007] a design space for an object to be manufactured and one or more design criteria including at least one manufacturability constraint for the object, [0006] where the three-dimensional (3D) models of the physical structures are produced so as to facilitate manufacturing of the physical structures using 2.5-axis subtractive manufacturing systems), one or more design criteria for the modeled object, and one or more in-use cases for the physical structure ([0007] one or more design criteria including at least one manufacturability constraint for the object; performing, by the computer aided design program, a boundary-based generative design process to produce a generative model for the object using the one or more design criteria), iteratively modify a generatively designed three dimensional shape of the modeled object in the design space in accordance with the one or more design criteria and the one or more in-use cases ([0007] wherein the at least one manufacturability constraint causes at least one shape derivative used during the boundary-based generative design process to guide shape changes for the generative model toward discrete height layers corresponding to a 2.5-axis subtractive manufacturing process, [0009] performing the boundary-based generative design process can include iteratively modifying the one or more outer shapes of the three dimensional topology for the object), wherein the iteratively modification employs a density-based representation of the generatively designed three dimensional shape of the modeled object ([0085] two or more 3D models resulting from the generative design process (e.g., the process of iteratively modifying outer shape(s) of the 3D topology), [0072] There are two primary categories of topology optimization, density-based approaches and boundary-based approaches. Density-based approaches discretize the volume of the part, and assign a density to each discrete cell, [0079] densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed), and the one or more processing apparatus are configured to run the instructions of the computer aided design program to cause the one or more data processing apparatus to adjust the density-based representation of the generatively designed three dimensional shape ([0085] two or more 3D models resulting from the generative design process (e.g., the process of iteratively modifying outer shape(s) of the 3D topology), [0072] There are two primary categories of topology optimization, density-based approaches and boundary-based approaches. Density-based approaches discretize the volume of the part, and assign a density to each discrete cell, [0079] densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed)  in accordance with a milling direction of the 2.5-axis subtractive manufacturing process in at least two iterations ([0008] The at least one shape derivative used during the boundary-based generative design process can guide the shape changes for the generative model toward side walls for the discrete height layers that are parallel to a milling direction of the 2.5-axis subtractive manufacturing process. The design space can include a bounding volume containing an initial specification of one or more outer shapes of the three dimensional topology for the object, and performing the boundary-based generative design process can include extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in the milling direction, [0009] extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in each of the two or more milling directions, thereby forming two or more sets of one or more extended shapes) by collecting different milling depths associated with different subsets of individual elements in the density-based representation of the generatively designed three dimensional shape ([0169] The obtaining 1200 can include the generative design process itself, … the input to the conversion process can include depth map output from a machine learning (ML), [0134] the obtaining 1010 can also include receiving or determining other information associated the object to be manufactured and thus the first 3D model, such as one or more milling directions for the 2.5-axis subtractive manufacturing process, B-Rep bodies for one or more preserve regions and potentially one or more obstacle regions (sub-spaces to be excluded from the design space or optimization domain of the generative design process), milling height layer positions, and at least one milling tool radius, [0079] densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed), grouping the different milling depths into respective ones of three or more discrete layers ([0136] where the 3D mesh model 1100 has height levels L0, L1, L2,  [0147] This is to demonstrate that it can be better to analyze groups of layers rather than one layer at a time. The “stock” contour 1120B, which is the outermost contour of the whole solid, can be extracted by applying the projection method to the whole solid with respect to the milling direction 1122. The deepest layer (L2 in this example) can then be determined, and the solid volume 1120C that lies above L2, with respect to the milling direction 1122, can be identified. The level-set projection method can then be perform to extract the contour for this <L2 region 1120C. This process can then be repeated for the <L1 region, and in general one can continue moving up the layers until one has extracted polyline contours for each layer, [0007] generative model toward discrete height layers corresponding to a 2.5-axis subtractive manufacturing process), each of the three or more discrete layers being perpendicular to the milling direction of the 2.5-axis subtractive manufacturing process ([0141]  FIG. 11B shows an example of resampling a level-set representation of an object to produce a polyline matching a current layer contour of the object at a slice plane, which is perpendicular to a milling direction to be used in the 2.5-axis subtractive manufacturing process, [0007] generative model toward discrete height layers corresponding to a 2.5-axis subtractive manufacturing process), and changing density values for at least a portion of the individual elements in the density-based representation ([0085] two or more 3D models resulting from the generative design process (e.g., the process of iteratively modifying outer shape(s) of the 3D topology), [0072] There are two primary categories of topology optimization, density-based approaches and boundary-based approaches. Density-based approaches discretize the volume of the part, and assign a density to each discrete cell, [0079] densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed) such that a single milling depth is produced for each of the three or more discrete layers ([0093]  FIG. 3A shows a graphical representation of an example of a design outcome with a single milling direction (+Z). FIG. 3A shows both a perspective view 310 and a perspective cutaway view 312 of the same 3D model to be manufactured. A single milling direction (+Z) can produce a region 314 in the middle of the stock. FIG. 3B shows a graphical representation of an example of a design outcome with two opposing milling directions (−Z, +Z), [0136] where the 3D mesh model 1100 has height levels L0, L1, L2, ), and provide the generatively designed three dimensional shape of the modeled object for use in manufacturing the physical structure using one or more computer-controlled manufacturing systems that employ the 2.5-axis subtractive manufacturing process ([0082] generative design output to form a final, acceptable 3D model of an object, and (2) control functions for providing the generatively designed 3D model for use in manufacturing a physical structure corresponding to the object, [0088] the goal is to produce a 3D model of an object that facilitates 2.5-axis subtractive manufacturing of the object).
Regarding claim 12, Willis teaches The system of claim 10, wherein the one or more processing apparatus are configured to run the instructions of the computer aided design program ([0013] one or more data processing apparatus configured to run the instructions of the computer aided design program)  to cause the one or more data processing apparatus to: perform numerical simulation of the modeled object in accordance with a current version of the three dimensional shape and the one or more in-use cases to produce a current numerical assessment of a physical response of the modeled object ([0009] Each iteration can include: performing physical simulation of the object to produce a physical assessment of a current iteration of the one or more outer shapes of the three dimensional topology for the object); calculate sensitivity analysis data based on the current numerical assessment of the physical response of the modeled object and in accordance with the milling direction of the 2.5-axis subtractive manufacturing process ([0013] The analysis of trade-offs is based at least in part on the variations in the discrete height layers, the milling directions, or both, [0123] a single set-up can generate a very large number of design outcomes and possibly the corresponding tradeoff analysis, [0009] computing shape change velocities for the one or more outer shapes of the three dimensional topology in the current iteration in accordance with the physical assessment and the at least one shape derivative, [0008] The at least one shape derivative used during the boundary-based generative design process can guide the shape changes for the generative model toward side walls for the discrete height layers that are parallel to a milling direction of the 2.5-axis subtractive manufacturing process. The design space can include a bounding volume containing an initial specification of one or more outer shapes of the three dimensional topology for the object, and performing the boundary-based generative design process can include extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in the milling direction, [0009] extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in each of the two or more milling directions, thereby forming two or more sets of one or more extended shapes); call density-based topology optimization code with input comprising the current numerical assessment of the physical response and the sensitivity analysis data, to improve the density-based representation of the generatively designed three dimensional shape with respect to the one or more design criteria; perform adjustment of the density-based representation ([0013] The analysis of trade-offs is based at least in part on the variations in the discrete height layers, the milling directions, or both, [0123] a single set-up can generate a very large number of design outcomes and possibly the corresponding tradeoff analysis [0023] program code that causes the one or more data processing apparatus to modify at least one of the smooth curves to facilitate the 2.5-axis subtractive manufacturing process, [0009] updating the one or more outer shapes of the three dimensional topology for the object using the shape change velocities; extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in each of the two or more milling directions, thereby forming two or more sets of one or more extended shapes; and changing the one or more outer shapes to be a Boolean intersection of the two or more sets of one or more extended shapes for a next iteration, [0085] two or more 3D models resulting from the generative design process (e.g., the process of iteratively modifying outer shape(s) of the 3D topology), [0072] There are two primary categories of topology optimization, density-based approaches and boundary-based approaches. Density-based approaches discretize the volume of the part, and assign a density to each discrete cell, [0079] densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed) in accordance with the milling direction of the 2.5-axis subtractive manufacturing process; and iterate until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use cases ([0008] The at least one shape derivative used during the boundary-based generative design process can guide the shape changes for the generative model toward side walls for the discrete height layers that are parallel to a milling direction of the 2.5-axis subtractive manufacturing process. The design space can include a bounding volume containing an initial specification of one or more outer shapes of the three dimensional topology for the object, and performing the boundary-based generative design process can include extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in the milling direction, [0009] extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in each of the two or more milling directions, thereby forming two or more sets of one or more extended shapes, [0198] the algorithm can fill such gaps using a variety of solutions, such as by using the reference profile, extending and intersecting the curves, or adding a segment. Another issue in curve alignment is the creation of self-intersecting profiles, i.e., when modifying a curve, it is possible to make it intersect itself or intersect other curves. FIG. 15E shows an example of this problem and the solution based on curve trim).

Regarding claim 16, Willis teaches The system of claim 10, comprising a computer numerically controlled subtractive manufacturing milling machine that employ the 2.5-axis subtractive manufacturing process ([0074] he SM machine 170 can employ one or more subtractive manufacturing techniques, e.g., a Computer Numerical Control (CNC) milling machine, such as a multi-axis, multi-tool milling machine, [0006] three-dimensional (3D) models of the physical structures are produced so as to facilitate manufacturing of the physical structures using 2.5-axis subtractive manufacturing systems and techniques.)

Regarding claim 17, Willis teaches A non-transitory computer-readable medium encoding a computer aided design program operable to cause one or more data processing apparatus to perform operations ([0013] a non-transitory storage medium having instructions of a computer aided design program stored thereon) comprising: obtaining a design space for a modeled object, for which a corresponding physical structure is to be manufactured using a 2.5-axis subtractive manufacturing process ([0007] a design space for an object to be manufactured and one or more design criteria including at least one manufacturability constraint for the object, [0006] where the three-dimensional (3D) models of the physical structures are produced so as to facilitate manufacturing of the physical structures using 2.5-axis subtractive manufacturing systems), one or more design criteria for the modeled object, and one or more in-use cases for the physical structure ([0007] one or more design criteria including at least one manufacturability constraint for the object; performing, by the computer aided design program, a boundary-based generative design process to produce a generative model for the object using the one or more design criteria); iteratively modifying a generatively designed three dimensional shape of the modeled object in the design space in accordance with the one or more design criteria and the one or more in-use cases ([0007] wherein the at least one manufacturability constraint causes at least one shape derivative used during the boundary-based generative design process to guide shape changes for the generative model toward discrete height layers corresponding to a 2.5-axis subtractive manufacturing process, [0009] performing the boundary-based generative design process can include iteratively modifying the one or more outer shapes of the three dimensional topology for the object), wherein the iteratively modifying employs a density-based representation of the generatively designed three dimensional shape of the modeled object ([0085] two or more 3D models resulting from the generative design process (e.g., the process of iteratively modifying outer shape(s) of the 3D topology), [0072] There are two primary categories of topology optimization, density-based approaches and boundary-based approaches. Density-based approaches discretize the volume of the part, and assign a density to each discrete cell, [0079] densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed), and the iteratively modifying comprises adjusting the density-based representation of the generatively designed three dimensional shape ([0085] two or more 3D models resulting from the generative design process (e.g., the process of iteratively modifying outer shape(s) of the 3D topology), [0072] There are two primary categories of topology optimization, density-based approaches and boundary-based approaches. Density-based approaches discretize the volume of the part, and assign a density to each discrete cell, [0079] densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed) in accordance with a milling direction of the 2.5-axis subtractive manufacturing process in at least two iterations of the iteratively modifying ([0008] The at least one shape derivative used during the boundary-based generative design process can guide the shape changes for the generative model toward side walls for the discrete height layers that are parallel to a milling direction of the 2.5-axis subtractive manufacturing process. The design space can include a bounding volume containing an initial specification of one or more outer shapes of the three dimensional topology for the object, and performing the boundary-based generative design process can include extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in the milling direction, [0009] extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in each of the two or more milling directions, thereby forming two or more sets of one or more extended shapes), the adjusting comprising collecting different milling depths associated with different subsets of individual elements in the density-based representation of the generatively designed three dimensional shape ([0169] The obtaining 1200 can include the generative design process itself, … the input to the conversion process can include depth map output from a machine learning (ML), [0134] the obtaining 1010 can also include receiving or determining other information associated the object to be manufactured and thus the first 3D model, such as one or more milling directions for the 2.5-axis subtractive manufacturing process, B-Rep bodies for one or more preserve regions and potentially one or more obstacle regions (sub-spaces to be excluded from the design space or optimization domain of the generative design process), milling height layer positions, and at least one milling tool radius, [0079] densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed), grouping the different milling depths into respective ones of three or more discrete layers ([0136] where the 3D mesh model 1100 has height levels L0, L1, L2,  [0147] This is to demonstrate that it can be better to analyze groups of layers rather than one layer at a time. The “stock” contour 1120B, which is the outermost contour of the whole solid, can be extracted by applying the projection method to the whole solid with respect to the milling direction 1122. The deepest layer (L2 in this example) can then be determined, and the solid volume 1120C that lies above L2, with respect to the milling direction 1122, can be identified. The level-set projection method can then be perform to extract the contour for this <L2 region 1120C. This process can then be repeated for the <L1 region, and in general one can continue moving up the layers until one has extracted polyline contours for each layer, [0007] generative model toward discrete height layers corresponding to a 2.5-axis subtractive manufacturing process), each of the three or more discrete layers being perpendicular to the milling direction of the 2.5-axis subtractive manufacturing process ([0141]  FIG. 11B shows an example of resampling a level-set representation of an object to produce a polyline matching a current layer contour of the object at a slice plane, which is perpendicular to a milling direction to be used in the 2.5-axis subtractive manufacturing process, [0007] generative model toward discrete height layers corresponding to a 2.5-axis subtractive manufacturing process), and changing density values for at least a portion of the individual elements in the density-based representation([0085] two or more 3D models resulting from the generative design process (e.g., the process of iteratively modifying outer shape(s) of the 3D topology), [0072] There are two primary categories of topology optimization, density-based approaches and boundary-based approaches. Density-based approaches discretize the volume of the part, and assign a density to each discrete cell, [0079] densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed) such that a single milling depth is produced for each of the three or more discrete layers ([0093]  FIG. 3A shows a graphical representation of an example of a design outcome with a single milling direction (+Z). FIG. 3A shows both a perspective view 310 and a perspective cutaway view 312 of the same 3D model to be manufactured. A single milling direction (+Z) can produce a region 314 in the middle of the stock. FIG. 3B shows a graphical representation of an example of a design outcome with two opposing milling directions (−Z, +Z), [0136] where the 3D mesh model 1100 has height levels L0, L1, L2, ); and providing the generatively designed three dimensional shape of the modeled object for use in manufacturing the physical structure using one or more computer-controlled manufacturing systems that employ the 2.5-axis subtractive manufacturing process ([0082] generative design output to form a final, acceptable 3D model of an object, and (2) control functions for providing the generatively designed 3D model for use in manufacturing a physical structure corresponding to the object, [0088] the goal is to produce a 3D model of an object that facilitates 2.5-axis subtractive manufacturing of the object.).
Regarding claim 19, Willis teaches The non-transitory computer-readable medium of claim 17, wherein the iteratively modifying comprises, in the at least two iterations ([0009] performing the boundary-based generative design process can include iteratively modifying the one or more outer shapes of the three dimensional topology for the object): performing numerical simulation of the modeled object in accordance with a current version of the three dimensional shape and the one or more in-use cases to produce a current numerical assessment of a physical response of the modeled object ([0009] Each iteration can include: performing physical simulation of the object to produce a physical assessment of a current iteration of the one or more outer shapes of the three dimensional topology for the object); calculating sensitivity analysis data based on the current numerical assessment of the physical response of the modeled object and in accordance with the milling direction of the 2.5-axis subtractive manufacturing process ([0013] The analysis of trade-offs is based at least in part on the variations in the discrete height layers, the milling directions, or both, [0123] a single set-up can generate a very large number of design outcomes and possibly the corresponding tradeoff analysis, [0009] computing shape change velocities for the one or more outer shapes of the three dimensional topology in the current iteration in accordance with the physical assessment and the at least one shape derivative, [0008] The at least one shape derivative used during the boundary-based generative design process can guide the shape changes for the generative model toward side walls for the discrete height layers that are parallel to a milling direction of the 2.5-axis subtractive manufacturing process. The design space can include a bounding volume containing an initial specification of one or more outer shapes of the three dimensional topology for the object, and performing the boundary-based generative design process can include extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in the milling direction, [0009] extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in each of the two or more milling directions, thereby forming two or more sets of one or more extended shapes); calling density-based topology optimization code with input comprising the current numerical assessment of the physical response and the sensitivity analysis data, to improve the density-based representation of the generatively designed three dimensional shape with respect to the one or more design criteria; performing the adjusting of the density-based representation ([0013] The analysis of trade-offs is based at least in part on the variations in the discrete height layers, the milling directions, or both, [0123] a single set-up can generate a very large number of design outcomes and possibly the corresponding tradeoff analysis [0023] program code that causes the one or more data processing apparatus to modify at least one of the smooth curves to facilitate the 2.5-axis subtractive manufacturing process, [0009] updating the one or more outer shapes of the three dimensional topology for the object using the shape change velocities; extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in each of the two or more milling directions, thereby forming two or more sets of one or more extended shapes; and changing the one or more outer shapes to be a Boolean intersection of the two or more sets of one or more extended shapes for a next iteration, [0085] two or more 3D models resulting from the generative design process (e.g., the process of iteratively modifying outer shape(s) of the 3D topology), [0072] There are two primary categories of topology optimization, density-based approaches and boundary-based approaches. Density-based approaches discretize the volume of the part, and assign a density to each discrete cell, [0079] densities of elements in an FEA model to be used with an optimized 3D topology of the part being generatively designed) in accordance with the milling direction of the 2.5-axis subtractive manufacturing process; and iterating until the generatively designed three dimensional shape of the modeled object in the design space converges to a stable solution for the one or more design criteria and the one or more in-use cases ([0008] The at least one shape derivative used during the boundary-based generative design process can guide the shape changes for the generative model toward side walls for the discrete height layers that are parallel to a milling direction of the 2.5-axis subtractive manufacturing process. The design space can include a bounding volume containing an initial specification of one or more outer shapes of the three dimensional topology for the object, and performing the boundary-based generative design process can include extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in the milling direction, [0009] extending the one or more outer shapes of the three dimensional topology to fill the bounding volume in each of the two or more milling directions, thereby forming two or more sets of one or more extended shapes, [0198] the algorithm can fill such gaps using a variety of solutions, such as by using the reference profile, extending and intersecting the curves, or adding a segment. Another issue in curve alignment is the creation of self-intersecting profiles, i.e., when modifying a curve, it is possible to make it intersect itself or intersect other curves. FIG. 15E shows an example of this problem and the solution based on curve trim).

Regarding claim 23, Willis teaches The non-transitory computer-readable medium of claim 17, wherein the providing comprises: generating toolpath specifications for a subtractive manufacturing machine, in accordance with the 2.5-axis subtractive manufacturing process, using the generatively designed three dimensional shape of the modeled object; and manufacturing at least a portion of the physical structure, or a mold for the physical structure, with the subtractive manufacturing machine using the toolpath specifications ([0012]  generating toolpath specifications for a 2.5-axis subtractive manufacturing machine using the three dimensional model; and manufacturing at least a portion of the physical structure corresponding to the object, or a mold for the physical structure, with the 2.5-axis subtractive manufacturing machine using the toolpath specifications.


Allowable Subject Matter
Claims 2, 3, 6, 7, 8, 11, 13, 14, 15, 18, 20, 21, and 22 are allowable set forth in this Office action and are to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Claims 2, 11, and 18 require: “identifying two or more largest differences in the sorted milling depth values; assigning each of the different subsets of the individual elements to one of the three or more discrete layers based on a position of each subset's milling depth within the sorted milling depth values in relation to the two or more largest differences; and setting the single milling depth in each respective discrete layer of the three or more discrete layers based on milling depths associated with element subsets assigned to the discrete layer.”
Claims 6, 13, and 20 require: “wherein each of the milling lines corresponds to one of the different subsets of the individual elements; aggregating densities of elements along each of the milling lines such that the aggregated densities of the elements monotonically increase along each of the milling lines; and identifying a milling depth for each of the milling lines using the aggregated densities in each of the milling lines.”
	Claims 7, 14, and 21 require: “the adjusting is performed separately for each of the two or more milling directions to produce respective milling- direction-specific data sets, and the iteratively modifying comprises combining the respective milling-direction-specific data sets to update the density-based representation of the generatively designed three dimensional shape of the modeled object.”
	Claims 8, 15, and 22 require: “wherein the iteratively modifying comprises a first set of iterations performed without the adjusting, and a second set of iterations performed after the first set of iterations, the second set of iterations comprising the at least two iterations in which the adjusting is performed”
	Willis (US20200151286A1) teaches a 2.5-axis subtractive manufacturing process  consisting of iteratively modifying a generatively designed 3D shape of the modeled object, and sorting different milling depths L0, L1, and L2. ([0147] This is to demonstrate that it can be better to analyze groups of layers rather than one layer at a time. The “stock” contour 1120B, which is the outermost contour of the whole solid, can be extracted by applying the projection method to the whole solid with respect to the milling direction 1122. The deepest layer (L2 in this example) can then be determined, and the solid volume 1120C that lies above L2, with respect to the milling direction 1122, can be identified. The level-set projection method can then be perform to extract the contour for this <L2 region 1120C. This process can then be repeated for the <L1 region, and in general one can continue moving up the layers until one has extracted polyline contours for each layer
	Usui (US20210303743A1) teaches a system for generating an instant design based on a received representative part model, using a subtractive manufacturing process, where determining an orientation of the representative part model includes identifying an unreachable zone of depth buffer.
	Morris (US20180349531A1) teaches a design process that performs geometry synthesis on a 3D model of a product physically produced by a subtractive manufacturing machine, and determines an updated set of machining/milling directions. 
	 However, these references do not teach “wherein each of the milling lines corresponds to one of the different subsets of the individual elements; aggregating densities of elements along each of the milling lines such that the aggregated densities of the elements monotonically increase along each of the milling lines; and identifying a milling depth for each of the milling lines using the aggregated densities in each of the milling lines.”, “the adjusting is performed separately for each of the two or more milling directions to produce respective milling- direction-specific data sets, and the iteratively modifying comprises combining the respective milling-direction-specific data sets to update the density-based representation of the generatively designed three dimensional shape of the modeled object.”, and “wherein the iteratively modifying comprises a first set of iterations performed without the adjusting, and a second set of iterations performed after the first set of iterations, the second set of iterations comprising the at least two iterations in which the adjusting is performed”. It would not be obvious to use the teachings from Willis and/or Usui and/or Morris to result to the claimed limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117  
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117